Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 5, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over US5774069A to Tanaka et al., which was cited by applicant (hereinafter, Tanaka). 
Regarding claim 1, Tanaka discloses:
a control device that performs travel control of a vehicle, the control device comprising {abstract: an auto-drive control unit}: 
a sensor that detects a situation around the vehicle; and a travel control unit that performs travel control for automated driving based on a detection result of the sensor {abstract: based on detection signals from various types of sensors, an auto-drive controller controls an actuator to perform auto-drive},
wherein during execution of stop transition control of decelerating or stopping the vehicle, the travel control unit moves the vehicle to an off-road area adjacent to the traveling road {col. 4, lines 30-34: the controller 10, which had determined such a situation, forcedly decelerated the vehicle, and the vehicle was stopped in a roadside zone}. 
Tanaka does not disclose: the travel control unit causes the vehicle to stay on a traveling road when the detection result of the sensor or a state of the vehicle satisfies a predetermined condition, and moves the vehicle for stop transition when the detection result of the sensor or the state of the vehicle does not satisfy the predetermined condition.
Considering that auto-drive control requires a predetermined condition regarding detection result of the sensor (for example, detection of road shoulder) and a statement of vehicle (for example, normal operation of the vehicle parts for lane changing) for performing stop transition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka so that the 
Similar logic applies to claims 7 and 8.
Regarding claim 3, which depends from claim 1, Tanaka further teaches:
the travel control unit performs stop holding control after stopping the vehicle {col. 2, lines 2-5: the vehicle is forcedly braked stopped, thereby securely shifting to the manual drive (keeping stopped state (stop holding control) before next planned action (manual drive) is implied)}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the stop holding control of Tanaka with the described invention of Tanaka in order to keep stopped state of vehicle before a next planned control happens.
Regarding claim 5, which depends from claim 1, Tanaka further discloses:
the travel control unit starts the stop transition control after performing driving handover notification to a driver of the vehicle {col. 1, lines 52, 55: the invention urges the driver to make the changeover operation in view of the transition time required to complete the shift from the auto-drive to the manual drive (handover notification before starting the stop transition is implied}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the handover notification feature of Tanaka with the described invention of Tanaka in order to prepare the driver for manual driving.
s 2, 4, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of US20180201138A1 to Yellambalase et al. (hereinafter, Yellambalase).
Regarding claim 2, which depends from claim 1, has limitations:
the predetermined condition includes at least one of facts that the off-road area adjacent to the traveling road cannot be detected, that presence of an obstacle in the off-road area adjacent to the traveling road is detected, and/or that control performance of the vehicle is degraded. 
Tanaka does not disclose these limitations. Yellambalase remedies this and teaches in paragraphs [0040], [0056], [0043]: sensors include, cameras, RADAR, LIDAR and other object-detecting sensors (with which off-road area detected); LIDAR sensors perform target and/or obstacle detection in an environment around the vehicle 100; automated driving systems associated with the vehicle monitor the driving operations (control performance) of the vehicle and the driving environment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the detection and monitoring features of Yellambalase with the described invention of Tanaka in order to check the predetermined condition for stop transition control. 
Regarding claim 4, which depends from claim 1, Yellambalase teaches:
the travel control unit performs deceleration control depending on presence or absence of a following vehicle in the stop transition control {paragraph [0190]: the vehicle 100 detects a following vehicle 1620 behind the vehicle 100}.

Regarding claim 6, which depends from claim 1, Yellambalase teaches:
when the travel control unit stops the vehicle on the traveling road in the stop transition control, the travel control unit stops the vehicle in a position deviated from a center of a lane of the traveling road when control performance of the vehicle is not degraded, and stops the vehicle in the center of the lane of the traveling road when control performance of the vehicle is degraded {paragraph [0043]: automated driving systems associated with the vehicle monitor the driving operations (performance) of the vehicle and the driving environment (position control of the vehicle using the travel control unit)}.
Considering that moving the vehicle depends on normal vehicle performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Tanaka in view of Yellambalase so that the vehicle is stopped in a position deviated from a center of a lane when the vehicle control is normal to allow passing of following vehicles, and the vehicle is stopped in the center of the lane when the vehicle control is degraded because moving the vehicle laterally may not be possible, in order to place the vehicle in the safest situation that is possible under the vehicle’s control state. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-10599155-B1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661